SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

167
KA 14-01320
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TODD M. DELAVALLE, JR., DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered June 10, 2014. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted robbery in the first degree (Penal Law
§§ 110.00, 160.15 [3]), we reject defendant’s contention that the
waiver of the right to appeal is not valid (see generally People v
Lopez, 6 NY3d 248, 256). Contrary to defendant’s further contention,
the sentence is not illegal, and the valid waiver of the right to
appeal encompasses his contention that the sentence is unduly harsh
and severe (see generally id. at 255-256).




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court